Exhibit 10.2 

 BB&T CORPORATION
2012 INCENTIVE PLAN

Restricted Stock Unit Agreement

(Tier 2 Employee)

 

    Grant Date: ______________ Dates Vested (Subject to Section 3):

______________ as to 33 1/3% of the Award

______________ as to 33 1/3% of the Award

______________ as to 33 1/3% of the Award

THIS AGREEMENT (the “Agreement”), made effective as of ____________ (the “Grant
Date”), between BB&T CORPORATION, a North Carolina corporation (“BB&T”) for
itself and its Affiliates, and the Employee (the “Participant”) specified in the
above Notice of Grant and Agreement (the “Notice of Grant”), is made pursuant to
and subject to the provisions of the BB&T Corporation 2012 Incentive Plan, as it
may be amended and/or restated from time to time (the “Plan”).

RECITALS:

BB&T desires to carry out the purposes of the Plan by affording the Participant
an opportunity to acquire shares of BB&T Common Stock, $5.00 par value per share
(the “Common Stock”), as hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1.                  Incorporation of Notice of Grant and Plan. The Notice of
Grant is part of this Agreement and incorporated herein. The rights and duties
of BB&T and the Participant under this Agreement shall in all respects be
subject to and governed by the provisions of the Plan, the terms of which are
incorporated herein by reference. In the event of any conflict between the
provisions in this Agreement and those of the Plan, the provisions of the Plan
shall govern. Unless otherwise provided herein, capitalized terms in this
Agreement shall have the same definitions as set forth in the Plan.

2.                  Grant of Restricted Stock Unit. Subject to the terms of this
Agreement and the Plan, BB&T hereby grants the Participant a Restricted Stock
Unit (the “Award”) for the number of whole shares of Common Stock (the “Shares”)
specified in the Notice of Grant. The “Restriction Period” is the period
beginning on the Grant Date and ending on such date or dates, and satisfaction
of such conditions, as described in Section 3 and Section 4 herein. For the
purposes herein, the Shares subject to the Award are units that will be
reflected in a book account maintained by BB&T and that will be settled in whole
shares of Common Stock, if and to the extent permitted pursuant to this
Agreement and the Plan. Prior to distribution of the Shares upon

 

 

vesting of the Award, the Award shall represent an unsecured obligation of BB&T,
payable (if at all) only from BB&T’s general assets.

3.                  Vesting of Award. Subject to the terms of the Plan, this
Agreement (including but not limited to the provisions of Section 4 and Section
5 herein), and the Performance Vesting Condition as defined below, the Award
shall vest and become earned as follows: 33 1/3% on the first (1st) year
anniversary of the Grant Date; 33 1/3% on the second (2nd) year anniversary of
the Grant Date; and 33 1/3% on the third (3rd) year anniversary date of the
Grant Date. As used herein, “Performance Vesting Condition” means, for any
vesting year during the three (3) year vesting period, that the Administrator
has not determined that all or any part of the unvested Award be cancelled as a
result of either (i) a significant, negative risk outcome resulting from the
Participant’s action that triggers a retrospective review by management, or (ii)
the Participant’s Line of Business incurring an operating loss for the fiscal
year ending in the vesting year. As used herein, “Line of Business” means a
profit center or business unit of BB&T or an Affiliate to which the Participant
is assigned as an Employee, or in the absence of such an assignment, subsection
(ii) of the definition of Performance Vesting Condition shall be inapplicable.
The term “fiscal year” means the calendar fiscal year of BB&T. The term “vesting
year” means the twelve- (12-) month period ending on each anniversary of the
Grant Date. The Administrator (or its designee as provided in the Plan) has sole
authority to determine whether and to what degree the Award has vested and is
payable and to interpret the terms and conditions of this Agreement and the
Plan.

4.                  Termination of Employment; Forfeiture of Award; Effect of
Change of Control.

(a)               Except as may be otherwise provided in the Plan or Section
4(b) of this Agreement, in the event that the employment of the Participant with
BB&T or an Affiliate terminates for any reason and the Award has not vested
pursuant to Section 3, then the Award, to the extent not vested as of the
Participant’s termination of employment date, shall be forfeited immediately
upon such termination, and the Participant shall have no further rights with
respect to the Award or the Shares underlying the Award. The Administrator (or
its designee, to the extent permitted under the Plan) shall have sole discretion
to determine if a Participant’s rights have terminated pursuant to the Plan and
this Agreement, including but not limited to the authority to determine the
basis for the Participant’s termination of employment. The Participant expressly
acknowledges and agrees that, except as otherwise provided herein, the
termination of the Participant’s employment shall result in forfeiture of the
Award and the underlying Shares to the extent the Award has not vested as of the
Participant’s termination of employment date. As used in this Agreement, the
phrase “termination of employment” means a Separation from Service.

(b)               Notwithstanding the provisions of Section 3 and Section 4(a),
the following provisions shall apply if any of the following shall occur prior
to the third (3rd) year anniversary of the Grant Date:

(i)Involuntary Termination Without Cause. In the event that the Participant’s
employment with BB&T or an Affiliate is involuntarily terminated for reasons
other than Cause (as defined herein), the Award shall become fully vested as of
the Participant’s termination of employment date without regard to the vesting

- 2 -

 

schedule set forth in Section 3 herein. For purposes of this Agreement, a
termination shall be for “Cause” if the termination is on account of the
Participant’s (a) dishonesty, theft or embezzlement; (b) refusal or failure to
perform the Participant’s assigned duties for BB&T or an Affiliate in a
satisfactory manner; or (c) engaging in any conduct that could be materially
damaging to BB&T or its Affiliates without a reasonable good faith belief that
such conduct was in the best interest of BB&T or any of its Affiliates. The
determination of whether termination is for Cause shall be made by the
Administrator (or its designee, to the extent permitted under the Plan), and its
determination shall be final and conclusive.

(ii)Death. In the event that the Participant remains in the continuous employ of
BB&T or an Affiliate from the Grant Date until the Participant’s death, the
Award shall become fully vested as of the date of death without regard to the
vesting schedule set forth in Section 3 herein.

(iii)Disability. In the event that the Participant remains in the continuous
employ of BB&T or an Affiliate from the Grant Date until the date of the
Participant’s Disability (as determined by the Administrator or its designee in
accordance with the Plan and, if applicable, Section 409A) the Award shall
become fully vested as of the Participant’s Separation from Service on account
of Disability without regard to the vesting schedule set forth in Section 3
herein.

(iv)Change of Control.

(A)In the event that there is “Change of Control,” as defined in Section
4(b)(iv)(B), of BB&T subsequent to the date hereof, the Award shall be payable
in accordance with this Agreement and (subject to Section 4(b)(iv)(C) herein)
become fully vested as of the effective date of such event without regard to the
vesting schedule set forth in Section 3 herein.

(B)For purposes of this Section 4(b)(iv), a “Change of Control” will be deemed
to have occurred on the earliest of the following dates: (i) the date any person
or group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or more of the

- 3 -

 

combined voting power of BB&T’s then outstanding securities; or (ii) the date
when, as a result of a tender offer or exchange offer for the purchase of
securities of BB&T (other than such an offer by BB&T for its own securities), or
as a result of a proxy contest, merger, consolidation or sale of assets, or as a
result of any combination of the foregoing, individuals who at the beginning of
any consecutive twelve- (12-) month period during the Restriction Period of the
Award constituted BB&T’s Board, plus new directors whose election or nomination
for election by BB&T’s shareholders is approved by a vote of at least two-thirds
of the directors still in office who were directors at the beginning of such
twelve- (12-) month period (collectively, the “Continuing Directors”), cease for
any reason during such twelve- (12-) month period to constitute at least
two-thirds of the members of such board of directors; (iii) the date the
shareholders of BB&T approve an agreement for the sale or disposition by BB&T of
all or substantially all of BB&T’s assets within the meaning of Section 409A; or
(iv) the date that any one person, or more than one person acting as a group,
acquires ownership of stock of BB&T that, together with stock held by such
person or group constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of BB&T within the meaning of
Section 409A.

(C)Notwithstanding Section 4(b)(iv)(B) above, the term “Change of Control” shall
not include any event that is a “Merger of Equals.” For purposes of the Plan and
this Agreement, the term “Merger of Equals” means any event that would otherwise
qualify as a Change of Control if the event (including, if applicable, the terms
and conditions of the related agreements, exhibits, annexes, and similar
documents) satisfies all of the following conditions as of the date of such
event: (i) the Board of BB&T or, if applicable, a majority of the Continuing
Directors has, prior to the change in control event, approved the event; (ii) at
least fifty percent (50%) of the common stock of the surviving corporation
outstanding immediately after consummation of the event, together with at least
fifty percent (50%) of the voting securities representing at least fifty percent
(50%) of the combined voting power of all voting securities of the surviving
corporation outstanding immediately after the event shall be owned, directly or
indirectly, by the persons who were the owners, directly or indirectly, of the
common stock and voting securities of BB&T immediately before the consummation
of such event in substantially the same

- 4 -

 

proportions as their respective direct or indirect ownership immediately before
such event of the common stock and voting securities of BB&T, respectively;
(iii) at least fifty percent (50%) of the directors of the surviving corporation
immediately after the event shall be composed of directors who were Directors or
Continuing Directors immediately before the event; and (iv) the person who was
the Chief Executive Officer (“CEO”) of BB&T immediately before the event shall
be the CEO of the surviving corporation immediately after the event. If a
transaction constitutes a Merger of Equals, then, notwithstanding the provisions
of Section 4(b)(iv)(B) above, the vesting of the Award will not be accelerated
due to the Merger of Equals, but the Award shall instead continue to vest, if at
all, in accordance with the provisions of Section 3 and Section 4 herein.

(v)Retirement. In the event that the Participant remains in the continuous
employ of BB&T or an Affiliate from the Grant Date until the Participant’s
termination of employment due to Retirement, the Award shall become fully vested
as of the date of the Participant’s termination of employment due to Retirement
without regard to the vesting schedule set forth in Section 3 herein if, and
only if, the Participant has completed at least six (6) calendar months of
continuous employment after the Grant Date (beginning with the first day of the
calendar month following the Grant Date and ending on the last working day of
the sixth (6th) calendar month).

5.                  Settlement of Award and Distribution of Shares.

(a)               Upon vesting, the Award shall be payable in whole shares of
Common Stock. Fractional Shares shall not be issuable hereunder, and unless the
Administrator determines otherwise, any such fractional Share shall be
disregarded.

(b)               Shares of Common Stock subject to the Award shall, upon
vesting of the Award be issued and distributed to the Participant (or if the
Participant is deceased, to the Participant’s beneficiary or beneficiaries) in a
lump sum within ninety (90) calendar days after the end of the Restriction
Period (provided that if such ninety- (90-) day period begins in one calendar
year and ends in another, the Participant (or the Participant’s beneficiary or
beneficiaries) shall not have the right to designate the calendar year of
payment). Notwithstanding the foregoing, if the Participant is or may be a
Specified Employee, a distribution due to Separation from Service may not be
made until within the thirty- (30-) day period commencing with the first day of
the seventh (7th) month following the month of Separation from Service, or, if
earlier, the date of death of the Participant (with all such payments that
otherwise would have been made during such six- (6-) month period to be made
during the seventh (7th) month following Separation from Service), in each case
except as may be otherwise permitted under Section 409A.

- 5 -

 

6.                  No Right to Continued Employment or Service. Neither the
Plan, the grant of the Award, nor any other action related to the Plan shall
confer upon the Participant any right to continue in the employment or service
of BB&T or an Affiliate or affect in any way with the right of BB&T or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise expressly provided in the Plan or this Agreement or as
determined by the Administrator, all rights of the Participant with respect to
the Award shall terminate upon termination of the employment or service of the
Participant with BB&T or an Affiliate. The grant of the Award does not create
any obligation on the part of BB&T or an Affiliate to grant any further Awards.
So long as the Participant shall continue to be an Employee of BB&T or an
Affiliate, the Award shall not be affected by any change in the duties or
position of the Participant.

7.                  Nontransferability of Award and Shares. The Award shall not
be transferable (including by sale, assignment, pledge or hypothecation) other
than by will or the laws of intestate succession. The designation of a
beneficiary in accordance with Plan procedures does not constitute a transfer;
provided, however, that unless disclaimer provisions are specifically included
in a beneficiary designation form accepted by the Administrator, no beneficiary
of the Participant may disclaim the Award. The Participant shall not sell,
transfer, assign, pledge or otherwise encumber the Shares subject to the Award
until the Restriction Period has expired and all conditions to vesting and
distribution have been met.

8.                  Superseding Agreement; Binding Effect. This Agreement
supersedes any statements, representations or agreements of BB&T with respect to
the grant of the Award or any related rights, and the Participant hereby waives
any rights or claims related to any such statements, representations or
agreements. This Agreement does not supersede or amend any existing
confidentiality agreement, nonsolicitation agreement, noncompetition agreement,
employment agreement or any other similar agreement between the Participant and
BB&T or an Affiliate, including, but not limited to, any restrictive covenants
contained in such agreements.

9.                  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina, without
regard to the principles of conflicts of law, and in accordance with applicable
United States federal laws.

10.              Amendment and Termination; Waiver. Subject to the terms of the
Plan, this Agreement may be amended or terminated only by the written agreement
of the parties hereto. The waiver by BB&T of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.

11.              Issuance of Shares; Rights as Shareholder. The Participant and
the Participant’s legal representatives, legatees or distributees shall not be
deemed to be the holder of any Shares subject to the Award and shall not have
any voting rights, dividend rights or other rights of a shareholder unless and
until such Shares have been issued to the Participant or them. No Shares subject
to the Award shall be issued at the time of grant of the Award. Shares subject
to the Award

- 6 -

 

shall be issued in the name of the Participant (or if the Participant is
deceased, in the name of the Participant’s beneficiary or beneficiaries) as soon
as practicable after, and only to the extent that, the Award has vested and if
such distribution is otherwise permitted under the terms of Section 5 herein.
Neither dividends nor dividend equivalent rights shall be granted in connection
with the Award, and the Award shall not be adjusted to reflect the distribution
of any dividends on the Common Stock (except as may be otherwise provided under
the Plan). No dividends on the Shares shall be payable prior to both (i) the
vesting of the Award and (ii) the issuance and distribution of Shares to the
Participant.

12.              Withholding; Tax Matters; Fees.

(a)               BB&T shall report all income and prior to the delivery or
transfer of Shares or any other benefit conferred under the Plan, BB&T or its
agent shall withhold all required local, state, federal, foreign and other
income tax obligations and any other amount required to be withheld by any
governmental authority or law and paid over by BB&T to such authority for the
account of such recipient. In accordance with procedures established by the
Administrator, the Participant may arrange to pay all applicable taxes in cash.
In the event the Participant does not make such arrangements, such tax
obligations shall be satisfied by the withholding of Shares to which the
Participant is entitled. The number of Shares to be withheld shall have a Fair
Market Value as of the date that the amount of tax to be withheld is determined
as nearly equal as possible to the amount of such obligations being satisfied.

(b)               BB&T has made no warranties or representations to the
Participant with respect to the tax consequences (including but not limited to
income tax consequences) related to the Award or issuance, transfer or
disposition of Shares (or any other benefit) pursuant to the Award, and the
Participant is in no manner relying on BB&T or its representatives for an
assessment of such tax consequences. The Participant acknowledges that there may
be adverse tax consequences with respect to the Award (including but not limited
to the acquisition or disposition of the Shares subject to the Award) and that
the Participant should consult a tax advisor prior to such acquisition or
disposition. The Participant acknowledges that the Participant has been advised
that the Participant should consult with the Participant’s own attorney,
accountant, and/or tax advisor regarding the decision to enter into this
Agreement and the consequences thereof. The Participant also acknowledges that
BB&T has no responsibility to take or refrain from taking any actions in order
to achieve a certain tax result for the Participant.

(c)                All third party fees relating to the release, delivery, or
transfer of any Award or Shares shall be paid by the Participant or other
recipient. To the extent the Participant or other recipient is entitled to any
cash payment from BB&T or any of its Affiliates, the Participant hereby
authorizes the deduction of such fees from such payment(s) without further
action or authorization of the Participant or other recipient; and to the extent
the Participant or other recipient is not entitled to any such payments, the
Participant or other recipient shall pay BB&T or its designee an amount equal to
such fees immediately upon the third party’s charge of such fees.

13.              Administration. The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan.

- 7 -

 

Any interpretation of this Agreement by the Administrator and any decision made
by it with respect to this Agreement is final and binding on the parties hereto.

14.              Notices. Any and all notices under this Agreement shall be in
writing and sent by hand delivery or by certified or registered mail (return
receipt requested and first-class postage prepaid), in the case of BB&T, to its
Human Systems Division, 200 West Second Street (27101), PO Box 1215,
Winston-Salem, NC 27102, attention: Human Systems Division Manager, and in the
case of the Participant, to the last known address of the Participant as
reflected in BB&T’s records.

15.              Severability. The provisions of this Agreement are severable,
and if any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

16.              Compliance with Laws; Restrictions on Award and Shares. BB&T
may impose such restrictions on the Award and the Shares or other benefits
underlying the Award as it may deem advisable, including without limitation
restrictions under the federal securities laws, federal tax laws, the
requirements of any stock exchange or similar organization and any blue sky,
state or foreign securities laws applicable to such Award or Shares.
Notwithstanding any other provision in the Plan or this Agreement to the
contrary, BB&T shall not be obligated to issue, deliver or transfer any shares
of Common Stock, make any other distribution of benefits under the Plan, or take
any other action, unless such delivery, distribution or action is in compliance
with all applicable laws, rules and regulations (including but not limited to
the requirements of the Securities Act). BB&T may cause a restrictive legend or
legends to be placed on any Shares issued pursuant to the Award in such form as
may be prescribed from time to time by applicable laws and regulations or as may
be advised by legal counsel.

17.              Successors and Assigns. Subject to the limitations stated
herein and in the Plan, this Agreement shall be binding upon and inure to the
benefit of the Participant and the Participant’s executors, administrators and
permitted transferees and beneficiaries and BB&T and its successors and assigns.

18.              Counterparts; Further Instruments. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
parties hereto agree to execute such further instruments and to take such
further action as may be reasonably necessary to carry out the purposes and
intent of this Agreement.

19.              Right of Offset. Notwithstanding any other provision of the
Plan or this Agreement, subject to any applicable laws to the contrary, BB&T may
reduce the amount of any benefit or payment otherwise payable to or on behalf of
the Participant by the amount of any obligation of the Participant to BB&T or an
Affiliate that is or becomes due and payable, and the Participant shall be
deemed to have consented to such reduction; provided, however, that to the
extent Section 409A is applicable, such offset shall not exceed the greater of
Five Thousand Dollars ($5,000) or the maximum offset amount then permitted under
Section 409A.

- 8 -

 

20.              Adjustment of Award.

(a)               The Administrator shall have authority to make adjustments to
the terms and conditions of the Award in recognition of unusual or nonrecurring
events affecting BB&T or any Affiliate, or the financial statements of BB&T or
any Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

(b)               Notwithstanding anything contained in the Plan or elsewhere in
this Agreement to the contrary, (i) the Administrator, in order to comply with
applicable law (including, without limitation, the Dodd-Frank Wall Street Reform
and Consumer Protection Act) and any risk management requirements and/or
policies adopted by BB&T, retains the right at all times to decrease or
terminate the Award and payments under the Plan, and any and all amounts payable
under the Plan or paid under the Plan shall be subject to clawback, forfeiture,
and reduction to the extent determined by the Administrator as necessary to
comply with applicable law and/or policies adopted by BB&T; and (ii) in the
event any legislation, regulation(s), or formal or informal guidance require(s)
any compensation payable under the Plan (including, without limitation, the
Award) to be deferred, reduced, eliminated, or subjected to vesting, the Award
shall be deferred, reduced, eliminated, paid in a different form, or subjected
to vesting or other restrictions as, and solely to the extent, required by such
legislation, regulation(s), or formal or informal guidance.

21.              Award Conditions.

(a)               Notwithstanding anything in the Plan or this Agreement to the
contrary, to the extent that either (i) the Administrator or the Board of
Governors of the Federal Reserve System determines that any change to the Plan
and/or this Agreement is required, necessary, advisable, or deemed appropriate
to improve the risk sensitivity of the Award, whether by (a) adjusting the Award
quantitatively or judgmentally based on the risk the Participant’s activities
pose to BB&T or an Affiliate; (b) extending the Restriction Period for
determining the Award; (c) extending the Restriction Period and adjusting for
actual losses or other performance issues; or (d) otherwise as required by the
Administrator or the Federal Reserve System; or (ii) the Administrator or the
United States government (including, without limiting any agency thereof)
determines that any change to the Plan and/or this Agreement is required,
necessary, advisable, or deemed appropriate to comply with any applicable law,
regulation, or requirement; then this Agreement and/or the Award shall be
automatically amended to incorporate such change, without further action of the
Participant, and the Administrator shall provide the Participant notice thereof.

(b)               Notwithstanding anything contained in the Plan or this
Agreement to the contrary, to the extent that either the Administrator or the
United States government (including, without limitation, any agency thereof)
determines that the Award granted to the Participant pursuant to this Agreement
is prohibited or substantially restricted by, or subjects BB&T or an Affiliate
to any adverse tax consequences that BB&T or the Affiliate is not otherwise
subject to on the Grant Date because of, any current or future United States
law, rule, regulation, or other authority, then this Agreement shall
automatically terminate effective as of the Grant Date and the

- 9 -

 

Award shall automatically be cancelled as of the Grant Date without further
action on the part of the Administrator or the Participant and without any
compensation to the Participant for such termination and cancellation. The
Administrator agrees to provide notice to the Participant of any such
termination and cancellation.

IN WITNESS WHEREOF, BB&T and the Participant have entered into this Agreement
effective as of the Grant Date. Should the Participant fail to acknowledge his
or her electronic acceptance of this Agreement, this Agreement may become null
and void as of the Grant Date, and the Participant may forfeit any and all
rights hereunder at the discretion of the Administrator.

* * *

 

 

 

 

 

 

 

- 10 -

 



 

 